UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1139



In re:   MICHAEL D. PAHUTSKI,


                Petitioner.




                 On Petition for Writ of Mandamus.
              (3:07-cr-00211-MR-1; 3:12-cv-00308-MR)


Submitted:   June 19, 2014                  Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael D. Pahutski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael D. Pahutski petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on various

motions he filed in conjunction with his 28 U.S.C. § 2255 (2012)

motion to vacate, set aside, or correct his sentence.                   He seeks

an order from this court directing the district court to act.

Our   review    of     the   district    court’s    docket    reveals   that   the

district       court     recently       denied     all   of    these    motions.

Accordingly, because the district court has acted on the motions

that are the subject of this petition, we deny it as moot.                      We

grant leave to proceed in forma pauperis.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                PETITION DENIED




                                          2